Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

v. CASENO, 2:21-er44 SLB. SUVA
18 U.S.C. §472
SAVANNAH SYMONE DUNCAN

INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
SAVANNAH SYMONE DUNCAN,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, forty-eight $20 Federal Reserve notes, which the defendant then knew
to be falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 16950 Pine Ridge Road, Fort Myers, Florida.
In violation of 18 U.S.C. § 472.
COUNT TWO

On or about April 28, 2021, in the Middle District of Florida, the
Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 2 of 7 PagelD 2

defendant,
SAVANNAH SYMONE DUNCAN,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, twenty-five $20 Federal Reserve notes, which the defendant then knew
to be falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 15550 San Carlos Boulevard, Fort Myers, Florida.
In violation of 18 U.S.C. § 472.
COUNT THREE
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
SAVANNAH SYMONE DUNCAN,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, six $20 Federal Reserve notes, which the defendant then knew to be
falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 7851 Winkler Road, Fort Myers, Florida.

In violation of 18 U.S.C. § 472.
Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 3 of 7 PagelD 3

COUNT FOUR
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
SAVANNAH SYMONE DUNCAN,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, thirty-one $20 Federal Reserve notes, which the defendant then knew
to be falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 19070 South Tamiami Trail, Fort Myers, Florida.
In violation of 18 U.S.C. § 472.
COUNT FIVE
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
SAVANNAH SYMONE DUNCAN,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, twelve $20 Federal Reserve notes, which the defendant then knew to

be falsely made, forged, counterfeited, and altered, to an employee of CVS
Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 4 of 7 PagelD 4

located at 13400 Cleveland Avenue, Fort Myers, Florida.

In violation of 18 U.S.C. § 472.

COUNT SIX

On or about April 28, 2021, in the Middle District of Florida, the

defendant,
SAVANNAH SYMONE DUNCAN,

with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, ten $20 Federal Reserve notes, which the defendant then knew to be
falsely made, forged, counterfeited, and altered, to an employee of Michael’s
located at 13741 South Tamiami Trail, Fort Myers, Florida.

In violation of 18 U.S.C. § 472.

FORFEITURE

1. The allegations contained in Counts One through Six are
incorporated by reference for the purpose of alleging forfeiture, pursuant to
provisions of 18 U.S.C. §§ 492 and 982(a)(2)(B), 49 U.S.C. § 80303, and 28
U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 472, the defendant

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any
Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 5 of 7 PagelD 5

property constituting, or derived from, proceeds the person obtained directly
or indirectly, as a result of such violation. In addition, pursuant to 18 U.S.C.
§ 492 and 28 U.S.C. § 2461(c), the defendant shall forfeit all counterfeits of
any coins or obligations or other securities of the United States or of any
foreign government, or any articles devices, and other things made, possessed,
or used in violation Section 472, or any material or apparatus used or fitted or
intended to be used, in the making of such counterfeits, articles, devices or
things, found in the possession of any person without authority from the
Secretary of the Treasury or other proper officer. Lastly, pursuant to 49
U.S.C. § 80303 and 28 U.S.C. § 2461(c), the defendant shall forfeit any
aircraft, vehicle or vessel used to facilitate the transportation, concealment,
receipt, possession, purchase, sale, exchange, or giving away of the charged
contraband.
3. If any of the property described above, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;
Cc. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 6 of 7 PagelD 6

€. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1) and
28 U.S.C. § 2461(c).

A. TRUE BILL,

Qt ha

F orepérson

KARIN HOPPMANN
Acting United States Attorney

weg ;
By: 2s Bion _
Trenton J. Reichling
Assistant United States Attorney

Atl Coan

sus M. Casas
ssistant United States Attorney
Chief, Fort Myers Division

   
 

By:
FORM OBD-34
APR 1991

Case 2:21-cr-00046-JLB-MRM Document1 Filed 06/02/21 Page 7 of 7 PagelD 7
No. 2:21-cr-

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

THE UNITED STATES OF AMERICA
vs.

SAVANNAH SYMONE DUNCAN

 

INDICTMENT

Violations:
18 U.S.C. § 472

 

A true bill,

 

oe Aa

 

Filed in open court this 2nd day

of June, 2021.

 

Clerk

 

Bail $

 

 

GPO 863 525
